Citation Nr: 1703357	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 30, 2012, and in excess of 
50 percent from August 30, 2012.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) prior to August 30, 2012. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the November 2009 rating decision, the RO granted entitlement to service connection for PTSD with an initial evaluation of 30 percent, and deferred adjudication of the TDIU issue.  In the September 2012 rating decision, the RO increased the evaluation to 50 percent disabling, effective August 30, 2012.  Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the September 2012 rating decision, the RO also granted entitlement to a TDIU, effective August 30, 2012.  In April 2013, the Veteran's attorney submitted a "Request for Reconsideration" of the effective date assigned for the award of the TDIU.  In January 2014 and September 2015 rating decisions the AOJ continued August 30, 2012, as the effective date of the TDIU award.  The attorney filed Notices of Disagreement (NODs) to the rating decisions.  However, because the Veteran is claiming TDIU related to PTSD, the matter of entitlement to a TDIU prior to August 30, 2012, is properly before the Board.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In a September 2015 rating decision, the RO also granted entitlement to a 30 percent evaluation for peripheral neuropathy of the left upper extremity, granted entitlement to a 40 percent evaluation for peripheral neuropathy of the right upper extremity, continued a 20 percent disability evaluation for type II diabetes mellitus, continued a 20 percent evaluation for peripheral neuropathy of the left lower extremity, continued and a 20 percent evaluation for peripheral neuropathy of the right lower extremity, denied entitlement to special monthly compensation (SMC) based on the need for aid and attendance, and denied entitlement to aid and attendance for the Veteran's spouse.  With respect to all of those determinations, but for the determination continuing a 20 percent disability evaluation for type II diabetes mellitus, the Veteran's attorney filed a NOD.  According to the electronic Veterans Appeals Control and Locator System (VACOLS) action on the claims is pending at the RO.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action on the NOD is pending at the RO, Manlicon is not applicable in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The matter on appeal was last adjudicated in a September 2012 Supplemental Statement of the Case (SSOC).  Since then, numerous relevant pieces of evidence have been associated with the record, including the results of a July 2015 VA PTSD examination and VA treatment records.  The VA records have not been consider the AOJ.  In addition, there appear to be outstanding relevant VA records.

On December 22, 2016, the Board received partial VA records from the Veteran's attorney, which were printed on October 14, 2015.  The records contain a partial January 12, 2014, VA psychiatric progress note from the Detroit VA Medical Center (VAMC), through which the Veteran obtains his health and psychiatric care.  A review of the claims file, discloses that VA records have been obtained through approximately June 22, 2009, although some records from the Detroit VAMC dated in June 2014, October 2014, and May 2015 to December 2015, as well as the aforementioned VA examination report, have been associated with the claims file.  It thus appears that there are outstanding and relevant VA records.  Upon remand, any outstanding VA medical records should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly records from the Detroit VAMC dated after June 22, 2009. Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Then, after any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the him and his attorney a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




